Fourth Court of Appeals
                                          San Antonio, Texas

                                                 JUDGMENT
                                              No. 04-13-00800-CV

                                               Brenda PICKENS,
                                                   Appellant

                                                          v.

                                          Thomas LEYTHAM, M.D.,
                                                  Appellee

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-00666
                            Honorable David A. Canales, Judge Presiding 1

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Costs of this appeal are taxed against Appellant Brenda Pickens.

         SIGNED February 26, 2014.


                                                            _____________________________
                                                            Patricia O. Alvarez, Justice




1
  The proceeding in Cause No. 04–13–00800–CV arises out of Cause No. 2013–CI–00666, styled Thomas Pickens
and Brenda Pickens v. John Choe, M.D., Thomas J. Leytham, M.D., VHS San Antonio Partners, LLC d/b/a Northeast
Baptist Hospital, Baptist Hospital System, and Northeast Baptist Hospital, pending in the 407th Judicial District Court,
Bexar County, Texas, the Honorable Karen Pozza presiding. However, the orders complained of were signed by the
Honorable David A. Canales, presiding judge of the 73rd Judicial District Court, Bexar County, Texas.